UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2012 Date of reporting period: March 31, 2012 Item 1. Reports to Stockholders. Alpha Defensive Growth Fund Class I ACDEX Alpha Opportunistic Growth Fund Class I ACOPX SEMI-ANNUAL REPORT March 31, 2012 To the Shareholders of the Alpha Capital Defensive Growth Fund: We want to take the time to thank you for your support of the Alpha Capital Funds.Alpha Capital has been managing multi-manager, daily-liquid alternative investment strategies for over three years in separate account structures. In order for a broader audience to be able to access Alpha Capital’s unique investment strategies, we wanted an additional vehicle for investors to use.Given that goal, we launched the Alpha Capital Defensive Growth Fund (ACDEX) on January 31, 2011 with $5 million of seed capital.As of April 30, 2012, the Fund had assets of $13.33 million.The Fund’s investment objective is capital preservation.In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles by allocating capital to multiple asset classes and multiple investment strategies. Performance We are pleased with the Fund’s performance over the past two quarters in both absolute and relative terms.Since our last correspondence on October 1, 2011 to March 31, 2012, the Fund returned 4.51% net of all fees, while the benchmark index returned 2.88% over the same period.Please see the table below: Average Annual Total Returns as of 3/31/12 Since 3 6 9 Trailing Inception Months Months Months 1-Year (1/31/11) Alpha Capital Defensive Growth Fund (ACDEX) 2.64% 4.51% 0.54% 1.73% -2.80% HFRI Fund of Funds Composite Index 3.37% 2.88% -2.25% -3.40% -2.32% Gross Expense Ratio – 4.35%Net Expense Ratio – 2.14%* * The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.25% of average daily net assets for Class I shares. The expense limitation will remain in effect through at least January 28, 2013, and may be terminated only by the Board. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 3 Performance Attribution and Portfolio Changes There were relatively few changes to the portfolio during the past two quarters so the risk profile of the Fund remained fairly constant for the period.Adding to performance were funds whose managers invested in assets like global sovereign bonds, emerging market bonds, and domestic corporate and high yield bonds.We did reduce the Fund’s high yield bond exposure going into year end.From a strategy perspective, fund managers who employed directional strategies and balanced active income strategies generally outperformed those that employed market neutral or arbitrage strategies.Hurting performance for the period were managers who ran global macroeconomic strategies that specifically had portions of their portfolios short European equities and long gold. It is worth noting that while gold has not performed well over the period, we see no material change in the world economy that would alter central planning efforts to keep monetary policies overly accommodative. Capital Markets Review The past six months of market action were a welcome change for most investors after the previous nine months of extreme volatility.The overall theme of the period was “risk on” with equity markets rallying sharply and lower quality bonds generating gains.In our last letter, we suggested that capital would begin to be redeployed into other asset classes and out of U.S. Treasuries and U.S. dollars.This was seen in the fourth quarter of 2011 with equity markets rebounding off of the October lows.The Russell 2000® Index led the equity markets with an outstanding return of 15.5%.The MSCI EAFE Index lagged broad equity markets with a 3.4% return. Global markets continued to rally through the start of 2012 on the reduced fears of systemic risk in Europe.The main factor relieving fears was an extension of the European Central Bank’s Long Term Refinancing Option program.Getting less press was the austerity plan passed by Greek officials allowing them to receive a second bailout package and restructure their debt leaving the private sector bondholders with a 53.5% haircut.We think this is indicative of how the deleveraging process will be allowed to unfold going forward – default whenever possible and print money to cushion the effects and to prevent disinflation or outright deflation. Easing not only took place in Europe, but the Bank of Japan also implemented a major quantitative easing program.Further, China cut bank reserve requirement rates and the U.S. Federal Reserve purchased long-term Treasuries weekly. Outlook Looking forward we think it is highly improbable that the risk asset performance for the next six months will resemble the previous six months.We find it hard to believe that significant and sustainable economic growth can be obtained anytime soon given 4 the International Monetary Fund’s World Gross Domestic Product projection for 2012 is 3.5%, and that both the U.S. and Europe continue to struggle with over leveraged economies and under-employed citizens. Domestic housing starts have been generally moving upward.However, the magnitude of the change has been lack-luster and at the same time, the S&P Case-Shiller 20-City Composite Home Price Index has continued to make new lows.Also, a large portion of the better-than-expected data that has recently come out was due to seasonal adjustments that were not warranted given the abnormally mild winter and spring.As deleveraging of sovereign, corporate, and consumer balance sheets continues, a return to more volatile times seems probable. U.S. fiscal stimulus continues to be unlikely due to the significant debt overhang and the tenuous political landscape of an election year.This again should leave the Federal Reserve as the only able source of stimulus.Thus, we continue to believe that further monetary easing is possible domestically and highly probable worldwide. Philosophically, we continue to believe that the only way to survive market volatility is for portfolios to contain multiple asset classes and multiple strategies.The Fund is constructed to give investors exposure to numerous asset classes, in addition to three or four different investment strategies, with the expectation that some managers are performing well and that can help to offset managers who are not.When correlations of asset classes rise, the inclusion of different types of investment strategies becomes even more important.Currently the Fund contains long-only debt strategies, long-short debt and equity strategies, arbitrage strategies, and global macroeconomic strategies to help diversify the return stream.We remain committed to the Fund’s strategy and are pleased with the performance, yet continually strive for improvement. Thank you for your confidence in Alpha Capital Funds Management. Sincerely, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and 5 political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a measure of the interdependence of two random variables. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index.It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. The MSCI EAFE Index is a free-float-adjusted market capitalization index that is designed to measure the international equity market performance of developed markets, excluding the United States and Canada. The S&P/Case-Shiller Home Price Indeces are the leading measures for the U.S. residential housing market, tracking changes in the value of residential real estate both nationally as well as in 20 metropolitan regions. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 6 To the Shareholders of the Alpha Capital Opportunistic Growth Fund: We want to take the time to thank you for your support of the Alpha Capital Funds.Alpha Capital has been managing multi-manager, daily-liquid alternative investment strategies for over three years in separate account structures. In order for a broader audience to be able to access Alpha Capital’s unique investment strategies, we wanted an additional vehicle for investors to use.Given that goal, we launched the Alpha Capital Opportunistic Growth Fund (ACOPX) on January 31, 2011 with $5 million of seed capital.As of April 30, 2012, the Fund had assets of $11.53 million.The objective of the Fund is to seek long-term capital appreciation.In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to traditional broad-based equity market indices. Performance We are pleased with the Fund’s performance over the past two quarters in both absolute and relative terms.Since our last correspondence on October 1, 2011 to March 31, 2012, the Fund returned 5.14% net of all fees, while the benchmark index returned 2.88% over the same period.Please see the table below: Average Annual Total Returns as of 3/31/12 Since 3 6 9 Trailing Inception Months Months Months 1-Year (1/31/11) Alpha Opportunistic Growth Fund (ACOPX) 2.80% 5.14% -4.42% -4.89% -2.82% HFRI Fund of Funds Composite Index 3.37% 2.88% -2.25% -3.40% -2.32% Gross Expense Ratio – 4.16%Net Expense Ratio – 2.07%* * The Adviser has contractually agreed to waive a portion or all of its management fees and/or pay Fund expenses to ensure that Net Annual Fund Operating Expenses (excluding AFFE, interest, taxes and extraordinary expenses) do not exceed 1.25% of average daily net assets for Class I shares. The expense limitation will remain in effect through at least January 28, 2013, and may be terminated only by the Board. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 7 Performance Attribution and Portfolio Changes There were relatively few changes to the portfolio during the past two quarters so the risk profile of the Fund remained fairly constant for the period.The largest contribution to performance came from funds whose managers invested in emerging market small cap equities and emerging market debt.Also adding to performance were concentrated long-only equity managers.Hurting performance were short-only equity strategies which is to be expected when equity markets rally. It is worth noting that while gold has not performed well over the period, we see no material change in the world economy that would alter central planning efforts to keep monetary policies overly accommodative. Capital Markets Review The past six months of market action were a welcome change for most investors after the previous nine months of extreme volatility.The overall theme of the period was “risk on” with equity markets rallying sharply and lower quality bonds generating gains.In our last letter, we suggested that capital would begin to be redeployed into other asset classes and out of U.S. Treasuries and U.S. dollars.This was seen in the fourth quarter of 2011 with equity markets rebounding off of the October lows.The Russell 2000® Index led the equity markets with an outstanding return of 15.5%.The MSCI EAFE Index lagged broad equity markets with a 3.4% return. Global markets continued to rally through the start of 2012 on the reduced fears of systemic risk in Europe.The main factor relieving fears was an extension of the European Central Bank’s Long Term Refinancing Option program.Getting less press was the austerity plan passed by Greek officials allowing them to receive a second bailout package and restructure their debt leaving the private sector bondholders with a 53.5% haircut.We think this is indicative of how the deleveraging process will be allowed to unfold going forward – default whenever possible and print money to cushion the effects and to prevent disinflation or outright deflation. Easing not only took place in Europe, but the Bank of Japan also implemented a major quantitative easing program.Further, China cut bank reserve requirement rates and the U.S. Federal Reserve purchased long-term Treasuries weekly. Outlook Looking forward we think it is highly improbable that the risk asset performance for the next six months will resemble the previous six months.We find it hard to believe that significant and sustainable economic growth can be obtained anytime soon given the International Monetary Fund’s World Gross Domestic Product projection for 2012 is 3.5%, and that both the U.S. and Europe continue to struggle with over leveraged economies and under-employed citizens. 8 Domestic housing starts have been generally moving upward.However, the magnitude of the change has been lackluster and at the same time, the S&P/Case-Shiller 20-City Composite Home Price Index has continued to make new lows.Also, a large portion of the better-than-expected data that has recently come out was due to seasonal adjustments that were not warranted given the abnormally mild winter and spring.As deleveraging of sovereign, corporate, and consumer balance sheets continues, a return to more volatile times seems probable. U.S. fiscal stimulus continues to be unlikely due to the significant debt overhang and the tenuous political landscape of an election year.This again should leave the Federal Reserve as the only able source of stimulus.Thus, we continue to believe that further monetary easing is possible domestically and highly probable worldwide. Philosophically, we continue to believe that the only way to survive market volatility is for portfolios to contain multiple asset classes and multiple strategies.The Fund is primarily constructed to give investors exposure to equities while seeking to provide downside protection.In addition, the Fund contains smaller exposures to several other asset classes combined with three or four different investment strategies, with the expectation that when some managers are performing well it can help to offset others who are not.Asset class correlations have a tendency to rise in times of panic, so the inclusion of different types of investment strategies becomes even more important.Currently, the Fund contains long-only equity strategies hedged with short-only equity strategies, long-short strategies, arbitrage strategies and macro strategies to help diversify the return stream.We remain committed to the strategy of the Fund and continue to believe that any equity exposure in an investor’s portfolio should be hedged for the foreseeable future. Thank you for your confidence in Alpha Capital Funds Management. Sincerely, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are 9 greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. Correlation is a measure of the interdependence of two random variables. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 650 constituent funds, as reported by the hedge fund managers listed within the HFR Database. The S&P/Case-Shiller Home Price Indeces are the leading measures for the U.S. residential housing market, tracking changes in the value of residential real estate both nationally as well as in 20 metropolitan regions. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe.The Russell 2000 is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index.It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership.The MSCI EAFE Index is a free-float-adjusted market capitalization index that is designed to measure the international equity market performance of developed markets, excluding the United States and Canada.You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 10 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2012 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/11 – 3/31/12). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 11 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/11 3/31/12 (10/1/11 - 3/31/12) Actual Defensive Growth Fund Opportunistic Growth Fund Hypothetical (5% return before expenses) Defensive Growth Fund Opportunistic Growth Fund * Expenses are equal to an annualized expense ratio of 1.25% for both funds, multiplied by the average account value over the period, multiplied by 183 (days in the most recent fiscal half-year)/366 days to reflect the one-half year expense. 12 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at March 31, 2012 (Unaudited) Defensive Growth Fund Opportunistic Growth Fund Percentages represent market value as a percentage of total investments. 13 Alpha Defensive Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value ALTERNATIVE FUNDS – 30.61% The Arbitrage Fund – Class I $ ASG Diversified Strategies Fund – Class Y Evercore Wealth Management Macro Opportunity Fund TFS Market Neutral Fund Turner Spectrum Fund – Institutional Class* TOTAL ALTERNATIVE FUNDS (Cost $2,262,002) EQUITY FUNDS – 13.95% Berwyn Income Fund WHG Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $946,344) EXCHANGE-TRADED FUNDS – 5.30% SPDR Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $312,910) FIXED INCOME FUNDS – 49.78% DoubleLine Total Return Bond Fund – Class I Driehaus Active Income Fund Osterweis Strategic Income Fund – Class I Payden Emerging Markets Bond Fund RiverNorth/DoubleLine Strategic Income Fund – Class I Templeton Global Bond Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $3,465,654) MONEY MARKET FUNDS – 0.37% Invesco STIT-Liquid Assets Portfolio – Institutional Class, 0.16%+ TOTAL MONEY MARKET FUNDS (Cost $26,329) Total Investments (Cost $7,013,239) – 100.01% Liabilities in Excess of Other Assets – (0.01)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 14 Alpha Opportunistic Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2012 (Unaudited) Shares Value ALTERNATIVE FUNDS – 30.78% Grizzly Short Fund* $ PIMCO Stockplus TR Short Strategy Fund – Class I Robeco Boston Partners Long/Short Equity Fund – Class I TOTAL ALTERNATIVE FUNDS (Cost $2,208,635) EQUITY FUNDS – 52.17% AQR Risk Parity Fund– Class I Aston/River Road Independent Value Fund – Class I* IVA Worldwide Fund – Class I RiverNorth Core Opportunity Fund Wasatch Emerging Markets Small Cap Fund The Weitz Funds – Partners III Opportunity Fund* Yacktman Focused Fund TOTAL EQUITY FUNDS (Cost $3,208,017) EXCHANGE-TRADED FUNDS – 4.53% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $304,136) FIXED INCOME FUNDS – 12.37% Stone Harbor Emerging Market Debt Fund – Institutional Class TOTAL FIXED INCOME FUNDS (Cost $774,816) MONEY MARKET FUNDS – 0.50% Invesco STIT-Liquid Assets Portfolio – Institutional Class, 0.16%+ TOTAL MONEY MARKET FUNDS (Cost $32,151) Total Investments (Cost $6,527,755) – 100.35% Liabilities in Excess of Other Assets – (0.35)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day yield as of March 31, 2012. The accompanying notes are an integral part of these financial statements. 15 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2012 (Unaudited) Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund ASSETS Investments, at value (cost $7,013,239 and $6,527,755, respectively) $ $ Receivables: Fund shares issued — Dividends and interest 15 12 Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed — Administration fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Pricing fees Shareholder reporting — Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation/(depreciation) on investments ) Net assets $ $ The accompanying notes are an integral part of these financial statements. 16 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2012 (Unaudited) Alpha Defensive Alpha Opportunistic Growth Fund Growth Fund INVESTMENT INCOME Income Dividends $ $ Interest 74 53 Total income Expenses Administration fees (Note 4) Advisory fees (Note 4) Registration fees Transfer agent fees and expenses (Note 4) Audit fees Chief Compliance Officer fee (Note 4) Custody fees (Note 4) Legal fees Trustee fees Insurance expense Miscellaneous Reports to shareholders Pricing fees (Note 4) Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 17 Alpha Defensive Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended January 31, 2011* March 31, 2012 through (Unaudited) September 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies — Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ (a)A summary of share transactions is as follows: Six Months Ended January 31, 2011* March 31, 2012 through (Unaudited) September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 18 Alpha Opportunistic Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended January 31, 2011* March 31, 2012 through (Unaudited) September 30, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ $ ) Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ $ Includes undistributed net investment income of $ $ — (a)A summary of share transactions is as follows: Six Months Ended January 31, 2011* March 31, 2012 through (Unaudited) September 30, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) ) — — Net increase $ $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 19 Alpha Defensive Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended January 31, 2011* March 31, 2012 through (Unaudited) September 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income† ^ Net realized and unrealized gain/ (loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Net asset value, end of period $ $ Total return %++ -1.20 %++ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement‡ %+ %+ After expense reimbursement‡ %+ %+ Ratio of net investment income to average net assets: Before expense reimbursement† %+ %+ After expense reimbursement† %+ %+ Portfolio turnover rate %++ %++ * Commencement of operations. + Annualized. ++ Not annualized. † Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. ‡ Does not include expenses of the investment companies in which the Fund invests. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 20 Alpha Opportunistic Growth Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended January 31, 2011* March 31, 2012 through (Unaudited) September 30, 2011 Net asset value, beginning of period $ $ Income from investment operations: Net investment income/(loss)† )^ Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) — Total distributions ) — Net asset value, end of period $ $ Total return %++ -8.00 %++ Ratios/supplemental data: Net assets, end of period (thousands) $ $ Ratio of expenses to average net assets: Before expense reimbursement‡ %+ %+ After expense reimbursement‡ %+ %+ Ratio of net investment income to average net assets: Before expense reimbursement† %+ )%+ After expense reimbursement† %+ )%+ Portfolio turnover rate %++ %++ * Commencement of operations. + Annualized. ++ Not annualized. † Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests.The ratio does not include net investment income of the investment companies in which the Fund invests. ‡ Does not include expenses of the investment companies in which the Fund invests. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 21 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Alpha Defensive Growth Fund and the Alpha Opportunistic Growth Fund (together, the “Funds”) are each a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”), as amended, as an open-end management investment company. The Funds, which are both diversified funds, began operations on January 31, 2011. The investment objective of the Defensive Growth Fund is to achieve capital preservation and the investment objective of the Opportunistic Growth Fund is to achieve long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation: All investments in securities are recorded at their fair value, as described in note 3. B. Federal Income Taxes: It is the Funds’ policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Funds’ tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions expected to be taken in the Funds’ 2011 tax returns.The Funds identify their major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Funds are not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income, income and capital gain distributions from underlying funds, and distributions to shareholders are recorded on the ex-dividend date. Each Fund is charged for those expenses that are directly attributable to the Fund, such as investment advisory, custody, and transfer agent fees. 22 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited), Continued Expenses that are not attributable to a Fund are typically allocated among the Funds in proportion to their respective net assets. The Funds distribute substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Derivatives: The Funds have adopted the financial accounting reporting rules as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“FASB ASC”).The Funds are required to include enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. During the six months ended March 31, 2012, the Funds did not hold any derivative instruments. G. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of March 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for 23 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited), Continued measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds’ major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities: The Funds’ investments are carried at fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share, determined at the close of the New York Stock Exchange (generally 3:00 p.m. central time) on the valuation date.Most underlying fund securities are valued primarily on the basis of current market quotations or on the basis of information furnished by a pricing service.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. 24 Alpha Capital Funds NOTES TO FINANCIAL STATEMENTS at March 31, 2012 (Unaudited), Continued Equity securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. When the Fund is unable to receive an NAV from an underlying fund, shares of the underlying fund will be valued at its fair market value as determined in good faith by the Advisor and the Trust’s Valuation Committee. Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. If market quotations or information furnished by a pricing service is not readily available or does not accurately reflect fair value for a security held by an underlying fund, or if the value of a security held by an underlying fund has been materially affected by events occurring after the close of the applicable exchange or market on which the security is principally traded, that security may be valued at its fair market value as determined in good faith in accordance with procedures approved by the underlying funds’ Board of Trustees. Short-Term Securities: Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The inputs or methodology used for valuing securities is not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ securities as of March 31, 2012: Defensive Growth Fund Level 1 Level 2 Level 3 Total Alternative Funds $ $
